DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/25/22 has been entered.

Information Disclosure Statement
In the manner set forth in MPEP 609.05(b), the Examiner has considered all of the references submitted as part of the Information Disclosure Statement(s), but has not found any to be particularly relevant.  If Applicant is aware of pertinent material in the references, Applicant should so state in a response to this Office action.
Applicant is reminded that MPEP 2004 states:
“It is desirable to avoid the submission of long lists of documents if it can be avoided.  Eliminate clearly irrelevant and marginally pertinent cumulative information. If a long list is submitted, highlight those documents which have been specifically brought to applicant’s attention and/or are known to be of most significance.  See Penn Yan Boats, Inc. v. Sea Lark Boats, Inc., 359 F. Supp. 948, 175 USPQ 260 (S.D. Fla. 1972), aff ’d, 479 F.2d 1338, 178 USPQ 577 (5th Cir. 1973), cert. denied, 414 U.S. 874 (1974).  But cf. Molins PLC v. Textron Inc., 48 F.3d 1172, 33 USPQ2d 1823 (Fed. Cir. 1995)”.

Examiner note
The following reasons for allowance have been previously entered in the record on the Notice of Allowance mailed on 6/17/22, and they are being incorporated in the instant office action for convenience of the applicant and completeness of record.

Allowable Subject Matter
Claims (1, 3-12, 14-23, 25-26) are allowed.
The following is an examiner’s statement of reasons for allowance: 
Applicant states “claim 1 has been amended without prejudice for further clarity. Specifically, claim 1 as amended recites, inter alia, “extracting a joint features representation based on the classification model, the joint features representation comprising acoustic features and visual landmark features of the user obtained simultaneously during the discrete epoch.” (Emphasis added). Support for this amendment can be found in the present specification and/or drawings, for example in paragraph [0168], which states that “[b]oth acoustic and vision data are collected simultaneously so that they are well synchronized, which ensures correspondence between facial landmarks 155 distribution on the screen 105 and the relative device position,” with the discrete epoch in this embodiment being time. Derakhshani fails to teach, or even suggest, such a user authentication system. Accordingly, Applicant asserts that claim 1 is patentable over Derakhshani.  Independent claims 12 and 23 have been amended in a manner consistent with the above amendments made to claim 1. Specifically, claim 12, which is directed to a method for predicting authentication of a device user based on a joint features representation, recites, inter alia, the step of “extracting a joint features representation based on the classification model, the joint features representation comprising acoustic features and visual landmark features of the user obtained simultaneously during the discrete epoch.” (Emphasis added). Similarly, claim 23, which is directed to a computer program product including a computer readable storage medium having computer readable program code that, when executed, performs, inter alia, the step of “extracting a joint features representation based on the classification model, the joint features representation comprising acoustic features and visual landmark features of the user obtained simultaneously during the discrete epoch.” (Emphasis added). Again, Derakhshani fails to teach, or even suggest, ® Td. at para. [0025].” (See applicant’s remarks dated 5/18/22.)
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEON FLORES whose telephone number is (571)270-1201. The examiner can normally be reached M-F 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on 571-272-8143. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEON FLORES/Primary Examiner, Art Unit 2661                                                                                                                                                                                                        July 30, 2022